Title: To Thomas Jefferson from John Todd, 24 January 1781
From: Todd, John
To: Jefferson, Thomas



May it please your Excellency
Lexington 24 Jany. 1781

I recd. the inclosed Letters a few days ago; as they contain some Matters of Consequence I transmit them just as I recieve them.  They are written with a freedom which spares no Character and may with additional Letters which I expect you have recd. throw light upon our Situation in the Ilinois. Winston is Commandant at Kaskaskia, McCarty a Captain in the Ilinois Regiment who has long since rendered himself disagreeable by endeavouring to enforce Military Law upon the civil Department at Kohos.
The peltry mentioned by Winston as purloined or embeazelled by Montgomery was committed to their joint Care by me in Novr. 1779 and from the Circumstance of Col. Montgomery’s taking up with an infamous Girl, leaving his Wife and flying down the River, I am inclined to believe the worst that can be said of him. Being so far out of the Road of Business I cannot do the State that Justice I wish by sending down his case immediately to the Spanish Commandants on the Missisippi.
A late Letter informed your Excellency of my Design of laying some Beef and Corn in Store for the Expedition planned last year. I expect to get 30 or 40 thousand Weight of Beef and two or three thousand Bushels of Corn on Better Terms then will be got any where in this Country. A Prisoner, Martin Wistill, taken spring was a year at Wheeling by the Shawanese, two weeks ago left his party, being 7 Shawanese, about half a Mile from Bryants Fort as they were stealing Horses. He says the Shawanese have built 4 Block Houses at Logans Town 12 Miles beyond the Pickaway, that they are much Distressed for want of provision and are keen for making an Attack next Spring upon the Kentucky Settlements, that Blackfish and Logan are dead &c. I am uneasy lest Crockett should not arrive timeously at Licking and many of our Settlers seem desirous to fly immediately to the south side of Kentucky lest he should not.
Two Certificates to Wm. Grant and Israel Grant dated the 16th this Inst. one for 627 Bushels Corn the other for 80 were signed by Jos. Lindsay, Commissary, and Countersigned. I wish the payments to be delayed till further Information to the auditors.
I have the Honor to be with the greatest Respect your Excellency’s Most obedient & humble Servant,

Jno Todd jr.

